Ingraham, J.
Whether or not the defendant is violating a patent, is not material in this action.
. The three instruments are to be construed together as one instrument. They all relate to the same subject-*77matter, were made at the same time, and cannot well be carried out separately. Both parties seem to have considered that both agreements had been violated, and claim, on the part of each, that one was void.
Under these circumstances, I see no propriety in continuing the injunction on one of them while the plaintiff claims that the other has ceased to have any validity.
Motion granted, costs to abide event.